DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities: “with weight” should be “with a weight”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 3, 5-8, 10-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 3, 5-8, 10-12, and 16 recites a first limitation followed by at least one instance of “preferably” and a narrower limitation. For example, claim 3 recites “the film further comprises a barrier layer, preferably wherein the barrier layer comprises EVOH or polyamide.” The scope of the claims is indefinite because it is not clear if the preferred limitations are required by the claims. For purposes of examination, the preferred limitations are considered to not be required.
Each of claims 6 and 7 recites a first limitation followed by “in particular” and a narrower limitation. The scope of the claims is indefinite because it is not clear if the preferred limitations are required by the claims. For purposes of examination, the preferred limitations are considered to not be required.
Each of claims 5 and 6 recites a “substantially non-resilient material”. It is not clear what this term encompasses. The present specification at lines 12-14 of page 9 (PGPub at [0067]) states: “As used herein the term “substantially non resilient material” refers to materials or material compounds comprising inorganics like calcium carbonate, titanium dioxide, wollastonite, mica, glass fibers, dolomite, silica and the like.” Even with this definition, the scope of the claims is indefinite because it is not clear if the term “substantially non-resilient material” refers broadly to all “inorganics” or whether the term refers to a specific subset of “substantially non-resilient” inorganics (where the definition of “substantially non-resilient” is then unclear).
Claim 13 recites “the film comprises or consists of the following layers”. The scope of the claim is unclear because it is not clear if the claim recites inclusive (“comprising”) limitations or exclusive (“consist of”) limitations. Therefore, it is not clear if the film remains open to additional layers or other elements other than those specifically recited. For purposes of examination, the claim is interpreted to be inclusive.
Claim 14 recites “the film comprises or consists of the following layers”. The scope of the claim is unclear because it is not clear if the claim recites inclusive (“comprising”) limitations or exclusive (“consist of”) limitations. Therefore, it is not clear if the film remains open to additional layers or other elements other than those specifically recited. For purposes of examination, the claim is interpreted to be inclusive.


Claim Rejections - 35 USC § 102
Claim(s) 1-4, 7, 9-10, 13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gkinosatis (EP 2085216).
Regarding claim 1:
Gkinosatis discloses a polymeric film for packing malodorous waste [0001]. The film has a weight of less than 19 g/m2 and comprises two outer layers of ethylene-alpha-olefin (EAO) copolymer [0019-0016].
Regarding claim 2:
Example films use outer layers comprising 80% by weight of EAO [0027].
Regarding claim 3:
The film comprises a barrier layer [0019].
Regarding claim 4:
Although Gkinosatis polypropylene can be used, the polymer is not required. Example films do not comprise polypropylene [0027-0028].
Regarding claim 7:
The film has a weight lower than 18 g/m2 [0022].
Regarding claim 9:
The EAO can be an octene copolymer [Table 1 on p5].
Regarding claim 10:
The barrier layer, which is also an intermediate layer, comprises polyamide [0016; 0019].
Regarding claim 13:
Gkinosatis discloses a film comprising the same layers as claimed [0016]. 
Regarding claim 17:
Gkinosatis teaches a cassette comprising the film [0004-0005; 0008].
Regarding claims 18-20:
Gkinosatis teaches packing waste in the film [0034]. Gkinosatis teaches a cassette [0008]. The film has dead fold properties [0008]. Additionally, the described packing method would intrinsically result in folding the film.


Claim Rejections - 35 USC § 103
Claim(s) 5-6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gkinosatis (EP 2085216).
Regarding claims 5-6:
Gkinosatis discloses a polymeric film for packing malodorous waste as previously explained. The outer layers can comprise a substantially non-resilient material (SNR), including in amounts of at least 10% by weight [0017-0018].
The range of “at least 10%” overlaps with the presently claimed “10% per weight or less”. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, although the prior art states “at least 10%” is “preferred,” the reference does not disclose negative effects from using amounts lower than 10% by weight.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of SNR in the outer layers, including over amounts within the present range to provide a film according to Gkinosatis, and thereby achieve the claimed invention. Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the SNR, including over amounts within the present range, to provide a film having the properties desired for a given end use, and thereby achieve the claimed invention.
Regarding present claim 5, use of SNR in the range of “at least 10%” in the outer layers would provide an amount of SNR relative to the total film that is lower than this range because the outer layers are not 100% by weight of the overall film in embodiments using other layers (e.g., intermediate and barrier layers). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the SNR, including over amounts within the present range, to provide a film having the properties desired for a given end use, and thereby achieve the claimed invention.
Regarding claim 8:
Gkinosatis teaches the film has a weight lower than 16 g/m2 [0022]. As such, in embodiments using other layers (e.g., intermediate and barrier layers), the outer layers combined have a weight of less than 16 g/m2. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of each outer layer, including over amounts within the claimed range, to provide a lower overall weight to the film.
Regarding claim 11:
Gkinosatis teaches the sue of slip additives in one or more layers [0021].
Gkinosatis does not explicitly teach adding the slip additive to an outer layer.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add slip additives to at least one outer layer to provide improved slip properties to the film.


Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gkinosatis (EP 2085216) in view of Ginosatis (EP 3473433).
Regarding claim 12:
Gkinosatis discloses a polymeric film for packing malodorous waste as previously explained. The reference teaches the use of slip and other additives as known in the art [0021].
Gkinosatis is silent with regard to a kinetic coefficient of friction of the outer layers.
The presently claimed coefficient of friction values were known to have utility. Ginosatis EP ‘433 discloses a film comprising a release layer having a kinetic coefficient of friction of less than 0.4, preferably less than 0.3, as measured according to ASTM D1894 [0011]. This coefficient of friction allows for easy unwinding of this film [0067]. A release agent is added to the layer to provide this property [0067].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a release agent to the outer layers of Gkinosatis, including in an amount that provides for a coefficient of friction as claimed, to improve the unwinding property of the film.
Regarding claim 16:
Gkinosatis discloses its films can contain LDPE [0012].
Gkinosatis is silent with regard to the use of LDPE in the outer layers.
As discussed above, Ginosatis EP ‘433 discloses the use of a release agent in an outer layer to reduce the coefficient of friction to provide improved unwinding. The reference uses a slip antiblock masterbatch comprising the release agent and 85% by weight of LDPE [0081]. Example films use the masterbatch in the outer layer in amounts of 10% and 8% by weight [0078; 0082]. Therefore, the example outer layers comprise 8.5% or 6.8% by weight of LDPE.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use LDPE as the basis for the masterbatch containing the release agent and further use the masterbatch in the outer layer in amounts that result in amounts of LDPE within the claimed range to provide the improved coefficient of friction and unwinding properties as taught by the secondary reference.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gkinosatis (EP 2085216) in view of Gkinossatis et al. (EP 2332723).
Regarding claim 14:
Gkinosatis discloses a polymeric film for packing malodorous waste as previously explained. The reference discloses a film comprising outer layers, intermediate layers, and a barrier layer as previously explained [0016].
Gkinosatis is silent with regard to a 7-layer film as presently claimed.
Such constructions were known in the art. For example, Gkinossatis EP ‘723 discloses a polymeric film for packing malodorous waste [0001]. In addition to a film construction comprising outer layers, intermediate layers, and a barrier layer, the reference discloses a 7-layer film further comprising abuse layers (which correspond to presently claimed intermediate layers) [0039-0040].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further add abuse layers to the film taught by Gkinosatis to improve the mechanical properties of the film, and thereby arrive at the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gkinosatis (EP 2085216) in view of Brooks et al. (US 2008/0179330).
Regarding claim 15:
Gkinosatis discloses a polymeric film for packing malodorous waste as previously explained. The reference teaches the use of antimicrobial additives in one or more of the layers to inhibit microbe formation [0021].
Gkinosatis is silent with regard to Staphylococcus aureus and a level of antibacterial activity.
One skilled in the art would recognize Staphylococcus aureus can result in undesirable odors. For example, Books discloses a trash containment system that reduces odors [0002]. The reference teaches antimicrobial agents can be incorporated into anywhere in the system to attack bacteria, including strains known to generate malodor such as Staphylococcus aureus [0042-0043]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an antimicrobial additive that provides antibacterial activity toward Staphylococcus aureus, including a level of antibacterial activity as presently claimed, in the outer layer of Gkinosatis’ film to provide improved inhibition of malodor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787